 


114 HR 1908 IH: Housing Financial Literacy Act of 2015
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1908 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mrs. Beatty (for herself, Mr. Stivers, Mr. Hinojosa, Ms. Sewell of Alabama, Mrs. Carolyn B. Maloney of New York, Ms. Moore, Ms. Edwards, Mr. Conyers, Ms. Kelly of Illinois, Mr. Heck of Washington, Mr. Cárdenas, Mrs. Watson Coleman, Mr. Al Green of Texas, Mr. Rangel, Ms. Hahn, Ms. Norton, Mr. Cummings, Mr. Fattah, Mr. David Scott of Georgia, Mr. Clay, Ms. Fudge, Ms. Kaptur, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of Housing and Urban Development to discount FHA single-family mortgage insurance premium payments for first-time homebuyers who complete a financial literacy housing counseling program. 
 
 
1.Short titleThis Act may be cited as the Housing Financial Literacy Act of 2015. 2.Discount on mortgage insurance premium payments for first-time homebuyers who complete financial literacy housing counseling programsThe second sentence of subparagraph (A) of section 203(c)(2) of the National Housing Act (12 U.S.C. 1709(c)(2)(A)) is amended by striking not exceed 2.75 percent of the amount of the original insured principal obligation of the mortgage and inserting be 25 basis points lower than the premium payment amount established by the Secretary under the first sentence of this subparagraph. 
 
